DETAILED ACTION
Claims 1-2 and 4-8 are pending and currently under review.
Claim 3 is cancelled.
Claim 8 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/18/2011 has been entered. Claims 1-2 and 4-7, and newly submitted claim(s) 8, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shudo et al. (JP2000256799, machine translation referred to herein) alone, or alternatively in view of Donnadieu et al. (US 2008/0295658).
Regarding claims 1-2, Shudo et al. discloses a sintered stainless steel composition [0004, 0008]; wherein said composition can be seen in table 1 below [0004-0007].  The examiner notes that the overlap between the disclosed composition of Shudo et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Shudo et al. further teaches that the material includes dispersed carbides, which the examiner reasonably considers to meet the limitation of dispersed hard particles as claimed [0005].
Shudo et al. does not expressly teach the further limitations of a friction coefficient, area ratio of hard particles, hard particle size, or standard deviation range as recited in claims 1-2, respectively.  However, the examiner submits that these properties would have been expected to be present or would have naturally flowed from the alloy of Shudo et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining these properties by forming a mixed powder of the claimed composition, compacting said powder, sintering at 1360 to 1400 degrees C for 4 to 6 hours, solution heat treating at 800 to 1050 degrees C for 3 to 8 hours, and aging at 440 to 530 degrees C for 4 to 10 hours [p.5 of instant specification].  Shudo et al. discloses an overlapping composition as stated previously, as well as an overlapping manufacturing method of mixing and compacting said alloy composition, followed by sintering at 1360 degrees C in a specific embodiment, solution treatment at 800 to 900 degrees C, and aging at 450 to 550 degrees C [0008-0009, 0018].  Since Shudo et al. discloses an overlapping alloy composition and method of manufacture as stated previously, similar, overlapping properties of a friction coefficient, area ratio of hard particles, and hard particle size would have been expected or would have naturally flowed from the sintered alloy of Shudo et al. relative to that as instantly claimed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Shudo et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  However, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Shudo et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0022].
Alternatively, Shudo et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly because high performance cutting tools must possess high wear resistance and toughness [0003, 0040-0043].  Therefore, it would have been obvious to modify the sintered material of Shudo et al., which includes cemented carbides and has excellent durability as taught by Shudo et al., for a die and cutter (ie. sliding components) because cemented carbides having good mechanical properties such as wear resistance are useful for high performance cutting tools.
Table 1.
Element (wt.%)
Claims 1-2 (wt.%)
Shudo et al. (wt.%)
Ti
18.4 – 24.6
18.3 – 24
Mo
2.8 – 6.6
2.8 – 6.6
C
4.7 – 7
4.7 – 7
Cr
7.5 – 10
7.5 – 10
Ni
4.5 – 6.5
4.5 – 6.5
Co
1.5 – 4.5
0 – 4.5
Al
0.6 – 1
0.6 – 1
Fe & Impurities
Balance
Balance


Regarding claims 6-7, the aforementioned prior art discloses the alloy of claim 2 (see previous).  The aforementioned prior art does not expressly teach a hard particle area ratio, friction coefficient, or hard particle diameter standard deviation as claimed.  However, as stated previously, since Shudo et al. discloses an overlapping alloy composition and method of manufacture, the examiner submits that similar, overlapping properties relative to those as recited above would appear to have been expected or would have naturally flowed from the alloy of Shudo et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 4, the aforementioned prior art discloses the alloy of claim 2 (see previous).  Shudo et al. further teaches that the dispersed carbides are Ti carbides, Mo carbides, and composites carbides of Mo and Ti [0008, 0010].
Regarding claim 5, the aforementioned prior art discloses the alloy of claim 2 (see previous).  As stated previously, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Shudo et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0022].  Alternatively, Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly as stated previously.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromasa et al. (JPH1192870, machine translation referred to herein) alone, or alternatively in view of Donnadieu et al. (US 2008/0295658).
Regarding claims 1-2, Kuromasa et al. discloses a sintered stainless steel composition [0004, 0006]; wherein said composition can be seen in table 2 below [0004-0007].  The examiner notes that the overlap between the disclosed composition of Kuromasa et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kuromasa et al. further teaches that the material includes dispersed carbides, which the examiner reasonably considers to meet the limitation of “hard particles dispersed in an island shape” as claimed because any discrete particles can have a shape akin to that of an “island” [0005].
Kuromasa et al. does not expressly teach the further limitations of a friction coefficient, area ratio of hard particles, hard particle size, or standard deviation range as recited in claims 1-2, respectively.  However, the examiner submits that these properties would have been expected to be present or would have naturally flowed from the alloy of Kuromasa et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed alloy and properties by forming a mixed powder of the claimed composition, compacting said powder, sintering at 1360 to 1400 degrees C for 4 to 6 hours, solution heat treating at 800 to 1050 degrees C for 3 to 8 hours, and aging at 440 to 530 degrees C for 4 to 10 hours [p.5 of instant specification].  Kuromasa et al. discloses an overlapping composition as stated previously, as well as a manufacturing method of mixing and compacting said alloy composition, followed by sintering at 1360 degrees C, solution treatment at 850 degrees C, and aging at 500 degrees C in a specific embodiment, which meets the aforementioned ranges of the instant specification [0005, 0015].  Therefore, since Kuromasa et al. discloses an overlapping alloy composition and method of manufacture as stated previously, similar, overlapping properties of a friction coefficient, area ratio of hard particles, and hard particle size would have been expected or would have naturally flowed from the sintered alloy of Kuromasa et al. relative to that as instantly claimed.  See MPEP 2112 & MPEP 2145(II).
Kuromasa et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  However, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Kuromasa et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0017].
Alternatively, Kuromasa et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly because high performance cutting tools must possess high wear resistance and toughness [0003, 0040-0043].  Therefore, it would have been obvious to modify the sintered material of Kuromasa et al., which includes cemented carbides and has excellent durability as taught by Kuromasa et al., for a die and cutter (ie. sliding components) because cemented carbides having good mechanical properties such as wear resistance are useful for high performance cutting tools.
Table 2.
Element (wt.%)
Claims 1-2 (wt.%)
Kuromasa et al. (wt.%)
Ti
18.4 – 24.6
18.3 – 24
Mo
2.8 – 6.6
2.8 – 6.6
C
4.7 – 7
4.7 – 7
Cr
7.5 – 10
7.5 – 10
Ni
4.5 – 6.5
4.5 – 6.5
Co
1.5 – 4.5
1.5 – 4.5
Al
0.6 – 1
0.6 – 1
Fe & Impurities
Balance
Balance


Regarding claims 6-7, the aforementioned prior art discloses the alloy of claim 2 (see previous).  The aforementioned prior art does not expressly teach a hard particle area ratio, friction coefficient, or hard particle diameter standard deviation as claimed.  However, as stated previously, since Kuromasa et al. discloses an overlapping alloy composition and method of manufacture, the examiner submits that similar, overlapping properties relative to those as recited above would appear to have been expected or would have naturally flowed from the alloy of Kuromasa et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 4, the aforementioned prior art discloses the alloy of claim 2 (see previous).  Kuromasa et al. further teaches that the dispersed carbides are Ti carbides, Mo carbides, and composites carbides of Mo and Ti [0006].
Regarding claim 5, the aforementioned prior art discloses the alloy of claim 2 (see previous).  As stated previously, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Kuromasa et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0017].  Alternatively, Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly as stated previously.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is directed to an iron-based sintered alloy as recited in claim 2, wherein a size of the hard particles is limited to 10 to 26.77 micrometers.  As stated in the parent application prosecution 15/190,643, the aforementioned prior art references both teach sintering at 1360 degrees C, which would not achieve the claimed size range of 10 to 26.77 micrometers as demonstrated by applicants’ data [table1 spec.].  There is no further prior art of record that discloses the above limitations together.

Response to Arguments
Applicant's arguments, filed 10/18/2022 regarding the rejections over Kuromasa et al. have been fully considered but they are not persuasive.
Applicant first argues that Kuromasa et al. does not teach a dispersed form of Ti carbides and Mo carbides.  The examiner cannot concur.  Firstly, it is noted that the independent claim merely recites “hard particles”.  Thus, the independent claim does not require Ti carbides and Mo carbides, contrary to applicants’ allegations.  Secondly, as stated above, Kuromasa et al. expressly teaches a “carbide dispersed material”, which meets the broadly claimed limitation of dispersed carbides [0001].  If applicant is of the position that a particular orientation or uniformity of dispersion is required, the examiner cannot concur because said limitations are not recited in the claims.
Applicant then argues that the compositions of Kuromasa et al. and the instant claim are different because Kuromasa et al. adds the hard particles separately whereas the instant specification obtains the hard particles in-situ.  In response, the examiner notes that the features upon which applicant relies (i.e., formation mechanism of hard particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, even if said limitations were recited, the examiner further notes that the instant claim is directed to a product, not a process.  See MPEP 2113.  Thus, applicants’ arguments are further moot absent concrete evidence that a different carbide structure would be obtained from the method of Kuromasa et al. compared to the method of the specification, which applicant has not provided.
Applicant further argues that Kuromasa et al. does not teach the claimed hard particle size or standard deviation in view of the data of table1 of the instant specification.  The examiner cannot concur.  As stated above, since Kuromasa et al. discloses an overlapping composition, structure, and method of manufacture, overlapping properties of hard particle size and standard deviations would have been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).  Although applicant points to the data in table1 of the specification, the examiner first notes that this data shows heating at 1360 degrees C (the same as Kuromasa et al.) achieves a hard particle size of 39.87 micrometers.  Thus, a hard particle size meeting the instant claim would be expected or would naturally flow from the parameters of Kuromasa et al. as expressly supported by applicants’ own data.  The data of table1 of the specification further shows that sintering temperature has no bearing on standard deviation, as none of these exemplary samples meet the claimed standard deviation range of 2.5 to 3.5.  Thus, contrary to applicants’ allegations, the data of the instant specification does not provide any evidence that the overlapping manufacturing parameters of Kuromasa would not achieve the claimed features.
Applicant further alleges that sintering at 1360 degrees C (as taught by Kuromasa et al.) would achieve different wear characteristics versus the inventive example of table 3.  In response, the examiner first notes that no evidence or data is relied upon to demonstrate a different in wear characteristics.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks.  Secondly, it is noted that the particle sizes of both sintering at 1360 degrees C and the sample of table 3 both meet the independent claim, such that it is not clear to the examiner as to what point applicant is trying to make in comparing the particle sizes of these two samples.
Applicant again argues that the claimed alloy is produced using a different method relative to Kuromasa.  The examiner cannot concur.  The instant specification clearly and expressly teaches achieving the claimed alloy by forming a mixed powder of the claimed composition, compacting said powder, sintering at 1360 to 1400 degrees C for 4 to 6 hours, solution heat treating at 800 to 1050 degrees C for 3 to 8 hours, and aging at 440 to 530 degrees C for 4 to 10 hours (emphasis added) [p.5 of instant specification].  These parameters overlap with the method of Kuromasa as stated above, such that the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant's arguments, filed 10/18/2022 regarding the rejections over Shudo et al. have been fully considered but they are not persuasive.
Applicant’s arguments against Shudo et al. are substantially similar to those stated above.  Accordingly, the examiner cannot concur for the same reasons as stated above.

Conclusion
Claims 1-2 and 4-7 rejected.
Claim 8 objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734